NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        MAY 11 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JERALD HAMMANN,                                 No. 15-17476

                Plaintiff-Appellant,            D.C. No. 2:08-cv-00886-LDG-
                                                GWF
 v.

1-800 IDEAS, INC.; SUSAN PARKER,                MEMORANDUM*

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Nevada
                    Lloyd D. George, District Judge, Presiding

                              Submitted May 8, 2017**

Before:      REINHARDT, LEAVY, and NGUYEN, Circuit Judges.

      Jerald Hammann appeals pro se from the district court’s summary judgment

in his action alleging violations of Federal Communications Commission

regulations and the Sherman Act. We have jurisdiction under 28 U.S.C. § 1291.

We review for an abuse of discretion the district court’s evidentiary rulings,


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Domingo ex rel. Domingo v. T.K., 289 F.3d 600, 605, 607 (9th Cir. 2002), and de

novo the district court’s decision on cross-motions for summary judgment, Guatay

Christian Fellowship v. County of San Diego, 670 F.3d 957, 970 (9th Cir. 2011).

We affirm.

      The district court did not abuse its discretion by striking in this action an

expert report and deposition testimony from Hammann’s earlier action in the

District of Minnesota, or by striking Hammann’s “damages exhibits” because such

evidence was unreliable and not based on sufficient facts or data. See Fed. R.

Evid. 702; Kumho Tire Co., Ltd. v. Carmichael, 526 U.S. 137, 141 (1999) (trial

court’s gatekeeping obligation applies to all expert testimony).

      The district court did not abuse its discretion by precluding Hammann from

testifying as a damages expert in his own case because the danger of confusion

outweighed the probative value of such testimony. See Fed. R. Evid. 403; Daubert

v. Merrell Dow Pharm., Inc., 509 U.S. 579, 595 (1993) (discussing applicability of

Rule 403 balancing test in district court’s assessment of proffered expert

testimony).

      The district court did not abuse its discretion by precluding Hammann from

providing lay opinion testimony because Hammann’s proffered testimony about

                                          2                                     15-17476
damages was not within the scope of Federal Rule of Evidence 701. See Fed. R.

Evid. 701; Nationwide Transp. Fin. v. Cass Info. Sys., Inc., 523 F.3d 1051, 1058

(9th Cir. 2008) (district court’s decision on admissibility of lay opinion testimony

“will be overturned only if it constitutes a clear abuse of discretion.” (citation and

quotation marks omitted)).

      The district court properly granted summary judgment for defendants

because Hammann failed to raise a genuine dispute of material fact as to the

amount, causation, or fact of any damages. See McGlinchy v. Shell Chem. Co., 845

F.2d 802, 808 (9th Cir. 1988) (“Summary judgment is appropriate where

appellants have no expert witnesses or designated documents providing competent

evidence from which a jury could fairly estimate damages.”).

      We reject as without merit Hammann’s contention that the district court

erred by failing to impose sanctions.

      AFFIRMED.




                                           3                                    15-17476